Citation Nr: 1130240	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  08-22 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1967.  He is the recipient of the Purple Heart.  



This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision rendered by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA). 

This case has previously come before the Board.  Most recently, in November 2010, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  The case has been returned to the Board for further appellate review.  

In correspondence received in April 2011, the issue of whether there was clear and unmistakable error (CUE) in a July 1967 in which a 10 percent evaluation was assigned for a gunshot wound of the left thigh.  This issue is referred to the AOJ for appropriate action.  


FINDING OF FACT

Tinnitus was not manifest during service or within the initial post-service year and has not been shown by competent evidence to be causally related to the Veteran's active service.  


CONCLUSION OF LAW

Tinnitus was not incurred or aggravated in active service and may not be presumed (as an organic disease of the nervous system) to have been so incurred or aggravated on active duty.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must request that the claimant provide any evidence in his possession that pertains to the claim based upon 38 C.F.R. § 3.159(b).  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.  However, although this notice is no longer required, the Board notes the Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The July 2007 letter told him to provide any relevant evidence in his possession.  See Pelegrini, 18 Vet. App. at 120.

In any event, the Board finds that any deficiency in the notice to the claimant or the timing of these notices is harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the Board erred by relying on various post-decisional documents to conclude that adequate 38 U.S.C.A. § 5103(a) notice had been provided to the claimant, the Court found that the evidence established that the claimant was afforded a meaningful opportunity to participate in the adjudication of the claim, and found that the error was harmless, as the Board has done in this case).

If any notice deficiency is present in this case, the Board finds that the presumption of prejudice on VA's part has been rebutted by the following: (1) based on the communications sent to the claimant over the course of this appeal, the claimant clearly has actual knowledge of the evidence the claimant is required to submit in this case; and (2) based on the claimant's contentions as well as the communications provided to the claimant by VA, it is reasonable to expect that the claimant understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claimant's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  The claimant was also afforded VA examinations in October 2007 and December 2010.  38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.  

The claimant was also sent a letter regarding the appropriate disability rating or effective date to be assigned in July 2007.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the claimant).


Criteria

Service connection may be granted for disability resulting from disease or injury incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009).  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  38 C.F.R. §§ 3.303, 3.304 (2010).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  Service connection may also be granted for organic disease of the nervous system when it is manifested to a compensable degree within one year following discharge from active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran asserts entitlement to service connection for tinnitus.  Having considered the evidence, the Board finds service connection is not warranted.  

The January 1964 service entrance examination report shows the ears and drums were normal.  Service treatment records are negative for complaints or findings of tinnitus.  The February 1967 separation examination report shows the ears and drums were normal, and on the accompanying medical history he denied having or having had ear trouble.  

In addition, a July 1968 VA examination report notes the ears and drums were normal, and a June 1996 VA record notes, "HEENT [head, ears, eyes, nose, throat]: Negative for any abnormalities."  The initial documented complaints of tinnitus are many years after separation.  The Board notes that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim and weighs against the claim.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  The competent and probative evidence does not establish tinnitus related to service.

The October 2007 VA examination report notes normal hearing at separation, no documented complaints of tinnitus in service, and that the Veteran had only noticed tinnitus for the previous 10 years.  The examiner stated that due to the absence of acoustic damage it is not at least as likely as not that the Veteran's tinnitus is related to service.  In addition, the December 2010 VA examination report notes the following:

The Veteran stated today that he first began to notice tinnitus five or six years ago.  At the time of his last C+P Audiology evaluation (10/25/07) he stated he first began to notice tinnitus approximately ten years prior to that time.  The veteran separated from the military in 1967.  There is no reasonable way to connect tinnitus of relatively recent occurrence with military service that ended more than forty years ago.  

The examiner stated that it is not likely that tinnitus is related to service, noting that to opine otherwise, without evidence of such between separation and the present, would be resorting to speculation.   The Board notes that a medical opinion is not inadequate merely because it is inconclusive.  Roberts v. West, 13 Vet. App. 185, 189 (1999).  In this case, the Board finds the December 2010 VA opinion is adequate, as the examiner's conclusion is supported with sufficient rationale and explanation.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  
To the extent that the Veteran has attempted to establish continuity of symptomatology based upon lay statements, the Board finds such attempt to be inconsistent with the more probative contemporaneous records, to include the normal separation examination report and the normal findings in June 1968.  Such evidence is far more probative and reliable than the Veteran's remote claim.  

In addition, and to the extent that a history of tinnitus as been noted in treatment records, a mere transcription of lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406 (1995).  

To the extent that the Veteran has attempted to establish continuity of symptomatology based on lay statements, the Board finds such attempt to be inconsistent with the more probative contemporaneous records.  Specifically, the ears and drums were normal at separation, and on VA examination in June 1968, and the initial documented evidence of tinnitus is decades after service.  Such evidence is far more reliable than the Veteran's remote claim.  

A determination as to whether a current disability is related to service requires competent evidence.  The Veteran is competent to report his symptoms and the Board accepts in-service noise exposure.  As a layman, however, his opinion alone is not sufficient upon which to base a determination as to whether current disability is related to service.  Rather, the Board must weigh and assess the competence and credibility of all of the evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), the Federal Circuit stated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson reaffirms the holdings in Jandreau and Buchanan that VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus.  This does not mean, however, that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence.  The Court has specifically indicated that lay evidence may establish the existence of a current disorder capable of lay observation, to specifically include tinnitus.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); and Falzone v. Brown, 8 Vet. App. 398, 405 (1995).

The Board notes that competence and credibility are to be distinguished.  In that regard, while the Veteran asserted having had tinnitus since separation in his June 2007 claim, on VA examination in October 2007, he reported an onset 10 years earlier.  In addition, while he stated, in the January 2008 notice of disagreement and July 2008 VA Form 9, that the 10-year history referred to the time tinnitus became worse and not to the time of onset, on VA examination December 2010, he reported having tinnitus for five to six years.  The Veterans assertions are not only internally inconsistent but also inconsistent with the documented evidence, to include the contemporaneous records.  Thus, the Board finds the Veteran's assertions in regard to the onset of tinnitus are not credible.  

In this case, the Board has accorded more probative value to reliable evidence, to include the contemporaneous evidence and the VA examination reports and opinions.  The examiners reviewed the claims file and rationales for the opinions provided are based reliable principles, objective findings and sound reasoning.  In addition, the opinions are supported by the contemporaneous evidence.  

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  Consequently, the benefits sought on appeal are denied.  


ORDER

Service connection for tinnitus is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


